IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,770


EX PARTE DAVID ALLEN SUMRALL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. A 060478AR IN THE 128TH DISTRICT COURT

FROM ORANGE COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of tampering with
governmental records and sentenced to three years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his sentence is illegal because the offense he was convicted of is a
class A misdemeanor under Texas Penal Code section 37.10(a)(1). 
	The State confessed error in its response and the trial court recommends granting relief. 
Applicant is entitled to relief. 
	Relief is granted.  The judgment in Cause No. A060478-R in the 128th Judicial District Court
of Orange County is set aside, and Applicant is remanded to the Sheriff of Orange County to answer
the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: September 26, 2007
Do Not Publish